            Case 1:20-cv-03123-LJL Document 6 Filed 06/25/20 Page 1 of 3



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
--------------------------------------x
                                      :
UNITED STATES OF AMERICA,
                                      :
                 Plaintiff,
                                      :                          JUDGMENT OF FORFEITURE
                    -v.-
                                      :                          20 Civ. 3123 (LJL)
$51,000,000 IN UNITED STATES CURRENCY
                                      :
                 Defendant-in-rem.
                                      :

                                      :
--------------------------------------x

                 WHEREAS, on or about April 20, 2020, the United States commenced an in rem

 forfeiture action by the filing of a Verified Complaint for Forfeiture (the “Verified Complaint”)

 seeking the forfeiture of $51,000,000 in United States Currency (the “Defendant-in-rem”);

                 WHEREAS, notice of the Verified Complaint against the Defendant-in-rem was

 posted on the official government internet site, www.forfeiture.gov, for at least 30 consecutive

 days, beginning on or about April 22, 2020, and continuing through May 21, 2020, and proof of

 such publication was filed with the Clerk of this Court on June 24, 2020 (D.E. 3);

                 WHEREAS, as set forth in Rule G(4)(a)(ii) and Rule G(5)(a)(ii), the notice of

 forfeiture specified the Defendant-in-rem and the intent of the United States to forfeit and dispose

 of the Defendant-in-rem, thereby notifying all third parties of their right to file a claim to adjudicate

 the validity of their alleged legal interest in the Defendant-in-rem, within sixty days from the first

 day of publication of the Notice on the official government internet site;




                                                     1
           Case 1:20-cv-03123-LJL Document 6 Filed 06/25/20 Page 2 of 3



               WHEREAS, on or about April 20, 2020, Industrial Bank of Korea (“IBK”) entered

into a Deferred Prosecution Agreement (the “DPA”) with the United States with respect to IBK’s

violation of the Currency and Foreign Transactions Reporting Act of 1970 (commonly known as

the Bank Secrecy Act or “BSA”), Title 31, United States Code, Section 5311, et seq., and, in

connection with the DPA, consented to the forfeiture of the Defendant-in-rem, as proceeds of

violations of the International Emergency Economic Powers Act (“IEEPA”), Title 50, United

States Code, Section 1701 et seq.,

               WHEREAS, Industrial Bank of Korea (“IBK”) is the only person and/or entity

known by the Government to have a potential interest in the Defendant- in-rem; and

               WHEREAS, no claims or answers have been filed or made in this action and no

other parties have appeared to contest the action, and the requisite time periods in which to do so,

as set forth in Title 18, United States Code, Section 983(a)(4)(A) and Rule G of the Supplement

Rules for Admiralty or Maritime Claims and Asset Forfeiture Claims, have expired;

               IT IS THEREFORE ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

               1.      The Defendant-in-rem shall be, and the same hereby is forfeited to the

plaintiff United States of America.

               2.      The United States Marshals Service (or its designee) shall dispose of the

Defendant-in-rem, according to law.




                        [THIS SPACE INTENTIONALLY LEFT BLANK]




                                                 2
          Case 1:20-cv-03123-LJL Document 6 Filed 06/25/20 Page 3 of 3



              3.     The Clerk of the Court shall forward four certified copies of this Judgment

of Forfeiture to Assistant United States Attorney, Alexander J. Wilson, Co-Chief of the Money

Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New York,

New York, 10007.


Dated: New York, New York
            25 2020
       June___,


                                           SO ORDERED:




                                            THE HONORABLE LEWIS J. LIMAN
                                            UNITED STATES DISTRICT JUDGE




                                              3
